Citation Nr: 1755342	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  06-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.			


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in April 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board in April 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that further development is necessary before the claim on appeal is decided.

At his April 2017 hearing, the Veteran reported that he first experienced symptoms of sleep apnea while in active service and immediately following his separation.  He also reported that he had been diagnosed with sleep apnea by his private treatment provider and that he was given a CPAP machine for treatment. 

Additionally, the Board notes that of record is a statement from a fellow service member who reported witnessing the Veteran's sleep disturbance issues while they were in active service.  

In light of the lay statements indicating that the Veteran experienced symptoms of sleep apnea while in active service, and the current medical evidence showing that the Veteran has a current diagnosis of sleep apnea; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  McLendon v. Nicholson, 20 Vet. App, 79 (2006)   

Additionally, current treatment records should be identified and obtained prior to a decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his sleep apnea.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is etiologically related to his active service.  In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his report of onset and the continuity of his sleep disturbance symptoms

The supporting rationale for all opinions expressed must be provided.
 
3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development found to be warranted. 

4.  Then, readjudicate the issue on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



